          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

CATAR CLINIC OF HOT SPRINGS,
LLC; STOCKTON MEDICAL
GROUP, LTD.; and C.A.T.A.R.,                           PLAINTIFFS/
LTD.                                     COUNTER-DEFENDANTS

v.                      No. 4:17-cv-520-DPM

THOMAS F. ROBINSON, M.D.; TIFFANY
TERRY; ARKANSAS RECOVERY CLINIC;
ARC REHABILITATION CENTER, P.A.;
CSCB REHABILITATION MANAGEMENT
GROUP, LLC; ADDICTION RECOVERY
CARE OF LITTLE ROCK; ARC CLINIC;
and JILL COGBURN                                     DEFENDANTS

ARC REHABILITATION CENTER, P.A.;
THOMAS F. ROBINSON, M.D.; CSCB
REHABILITATION MANAGEMENT
GROUP, LLC; and TIFFANY TERRY    COUNTER-PLAINTIFFS


                              ORDER
     For the reasons stated on the record at the 14 November 2018
hearing, the motion for contempt, NQ 224, is denied without prejudice
and with directions. Steppig must pay as much as he feasibly can
toward the attorney's fee award, N 188 at 4, by the end of each month;
the first payment is due no later than 30 November 2018. By the tenth*
of each month thereafter, Catar must report to the Court what amount
Steppig paid the previous month. If Steppig does not make a good faith
effort to pay toward the fee award in the coming months, the Court will
revisit the contempt issues on its own motion.
        So Ordered.


                                          D.P. Marshall
                                          United States District Judge

                                                 yet&Let 2OI1




*
    The Court modifies its bench ruling on this date.
                                    -2-
